Title: Emmor Kimber to Thomas Jefferson, 22 March 1816
From: Kimber, Emmor
To: Jefferson, Thomas


          
            Esteemed friend Thomas Jefferson
             Philadelphia 3 mo 22nd 1816
          
          At a very great expense, and by the industry and labour of several years, I have at length produced a large and elegant Map of the United States—The draftsman employed to effect this was Samuel Lewis, and the engravers William and Samuel Harrison—A few copies of the first attempts at finishing them, have been deposited in the publick offices at Washington, and which I hope thou hast seen—
          I am now prepared to publish the Map, and my agent Solomon Humphreys, who is to supply subscribers with it, will leave this City in about two weeks, on a journey through the Southern States, who will have in charge a copy to offer for thy acceptance—What reception he may meet with from the publick, or to what extent I shall be remunerated for my labour, is to be proved—but I have beleived, if thou approves of the attempt to produce from the best information practicable, such an extensive Map, and was free to communicate thy approbation to me, by a letter that thou would be willing I should print annexed to the enclosed review, it would be of extensive benefit to me, and of great advantage to my agent in disposing of them
          
            from thy friend
            Emmor Kimber
          
        